Title: To Thomas Jefferson from Philip Turner, 28 November 1806
From: Turner, Philip
To: Jefferson, Thomas


                        
                            Sir,
                            New York 28th Novr. 1806
                        
                        After all due respect to your personal and public character, praying your healthy and happiness, I beg leave
                            to mention to you that I have before congress my memorial for a special Act on its merits, if with propriety and fitness
                            to your standing as Head of the nation, you can say, that you believe, the business of Doctr. Turners ought to be settled,
                            it would add honour and give a most decided sanction to its validity, I am by the act of limitation wrongfully
                            embarrassed, it never was made to barr a Just claim, my claims cannot be considered by congress, of the nature of those
                            claims, they meant to barr, I am distressed by these difficulties, They may be as well settled now as ever, can I be
                            favor’d by a word of consolation
                  The presidents most faithfull, and most obedient Humble Servt.
                        
                            P. Turner
                     
                        
                    